In the

    United States Court of Appeals
                For the Seventh Circuit
No. 12-2856

MAURICE HARDAWAY,
                                                 Plaintiff-Appellant,

                                 v.


BRETT MEYERHOFF, et al.,
                                              Defendants-Appellees.

        Appeal from the United States District Court for the
                     Southern District of Illinois.
        No. 3:10-cv-00556-JPG-PMF — J. Phil Gilbert, Judge.


 ARGUED SEPTEMBER 20, 2013 — DECIDED NOVEMBER 4, 2013


   Before WOOD, Chief Judge, and BAUER and FLAUM, Circuit
Judges.
    BAUER, Circuit Judge. In 2009, Menard Correctional Center
inmate Maurice Hardaway (“Hardaway”) was charged with
altering official electronics contract forms and selling or
trading the counterfeit contracts in exchange for money and/or
commissary. Although the charge was later expunged,
Hardaway spent six months in segregation as part of the
recommended punishment. Hardaway brought suit against
2                                                  No. 12-2856

prison officials in the U.S. District Court for the Southern
District of Illinois alleging the 182–day term spent in segrega-
tion was a violation of 42 U.S.C. § 1983 based on the denial of
his liberty interests protected by the Fourteenth Amendment.
The district court granted Defendants’ motion for summary
judgment on the grounds of qualified immunity. We affirm.
                     I. BACKGROUND
     On September 16, 2009, Maurice Hardaway received a
disciplinary report completed by prison official Brett
Meyerhoff (“Meyerhoff”) charging the inmate with damage or
misuse of property, forgery, and trading or trafficking of
official electronics contract forms. Two days later, the Correc-
tional Center disciplinary committee held a hearing to consider
the charges against Hardaway and found him guilty.
Hardaway claims that committee member Charles Parnell
(“Parnell”) denied him the opportunity to argue any defense
at the hearing or even view the forged contracts that were
used as evidence against him. The disciplinary committee’s
sentence included six months of disciplinary segregation,
demotion to C-grade status, and revocation of commissary
rights. Hardaway was then removed from his holding cell and
relocated to a “six gallery cell” secured by a solid metal door.
Due to a childhood incident when he was raped and abused by
his grandparents, an experience Hardaway associates with
closed solid metal doors, Hardaway requested to be moved to
a cell with metal bars. Prison officials denied this request and
kept Hardaway in the six gallery cell.
   On September 20, 2009, Hardaway initiated a grievance
process contending (1) that he knew nothing about the sale of
No. 12-2856                                                     3

the electronics contracts, (2) the charge was based solely on
information provided by a confidential informant, and (3) that
the disciplinary report failed to state a specific time, place, or
date of the alleged offenses. Additionally, Hardaway argued
that Parnell denied him the opportunity to view the forged
contracts or argue any defense during the disciplinary hearing.
The grievance officer issued a summary report shortly thereaf-
ter finding Hardaway guilty of the charges and imposing the
recommended disciplinary actions.
    The next month, Hardaway filed a second grievance
concerning the disciplinary report and proceedings that was
considered by the Illinois Administrative Review Board
(“ARB”). In December, the ARB recommended that
Hardaway’s disciplinary report be remanded so that
Meyerhoff, the reporting officer, could add more specific
information to substantiate the charges cited. Meyerhoff,
however, failed to make any revisions to the report, so the ARB
affirmed Hardaway’s grievance on March 18, 2010. The ARB
further concluded that the charge should be expunged from
Hardaway’s record on the grounds that the disciplinary report
did not comply with the Department of Corrections Rule
504.30, which outlines proper procedures for disciplinary
reports and hearings. Hardaway had already served his
sentence of 182 days in segregation by the time the ARB
affirmed his grievance. Nevertheless, he complains that during
the entirety of his six-month segregation, he experienced
mental anguish as a result of the solid metal door; was physi-
cally attacked by his cell mate; and was only released from his
cell once per week to shower and use the prison yard.
4                                                   No. 12-2856

    Several months after his release from disciplinary segrega-
tion, Hardaway filed suit against Defendants Meyerhoff and
Parnell claiming their acts and omissions led to his placement
in disciplinary segregation for 182 days constituting a violation
of due process. Hardaway argued that these acts and omis-
sions caused him to endure “significant and atypical hardship”
and that he suffered a “mental health issue” because he spent
an “unwarranted” six months in segregation behind a large
metal door. In an amended complaint, Hardaway further
contended that Meyerhoff failed to observe the safeguards of
due process by violating administrative regulations and failing
to comply with the ARB’s order to amend the disciplinary
report. Defendants filed a motion for summary judgment
contending that Hardaway did not have any protected liberty
interest under the Fourteenth Amendment and that they were
entitled to qualified immunity.
    In February 2012, the Magistrate Judge issued a report
denying Defendants’ motion for summary judgment and
recommended that the parties provide additional facts to
determine whether Hardaway was deprived of a protected
liberty interest. The district court ultimately granted Defen-
dants’ motion for summary judgment on the grounds that
Meyerhoff and Parnell were entitled to qualified immunity
because, at the time of Hardaway’s confinement, there was no
clearly established law that could have put Defendants on
notice that such acts violate an inmate’s due process rights.
Hardaway timely appealed the district court’s judgment.
No. 12-2856                                                     5

                       II. DISCUSSION
    The Seventh Circuit reviews a district court’s grant of
summary judgment based on qualified immunity de novo,
accepting all facts and inferences in a light most favorable to
Hardaway, the non-moving party. Elder v. Holloway, 510 U.S.
510, 516 (1994); Oats v. Discovery Zone, 116 F.3d 1161, 1165 (7th
Cir. 1997). The affirmative defense of qualified immunity
protects government officers from liability for actions taken in
the course of their official duties if their conduct does not
violate “clearly established statutory or constitutional rights of
which a reasonable person would have known.” Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). To determine if qualified
immunity applies, the courts employ a two-prong test: (1)
whether the facts, viewed in a light most favorable to the
injured party, demonstrate that the conduct of the officers
violated a constitutional right, and (2) whether that right was
clearly established at the time the conduct occurred. Pearson v.
Callahan, 555 U.S. 223, 232 (2009). Hardaway argues that the
first prong should be addressed first, but the court has discre-
tion to address either issue first, depending on the case at
hand. Pearson, 555 U.S. at 236. The district court began its
analysis with the second prong, deciding that the right for a
prisoner not to be confined for six months in segregation was
not clearly established at the time of the Defendants’ conduct.
We concur with the district court’s decision.
    This Court has noted that an inmate’s liberty interest in
avoiding segregation is limited. Marion v. Columbia Corr. Inst.,
559 F.3d 693, 697 (7th Cir. 2009). Whether a prisoner has a
liberty interest implicated by special confinement relies on
whether the confinement imposed an “atypical and significant
6                                                     No. 12-2856

hardship on the inmate in relation to the ordinary incidents of
prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). In
assessing whether disciplinary segregation amounts to a
constitutional violation, this court looks to “the combined
import of the duration of the segregative confinement and the
conditions endured.” Marion, 559 F.3d at 697 (emphasis in
original). Although relatively short terms of segregation rarely
give rise to a prisoner’s liberty interest, at least in the absence
of exceptionally harsh conditions, such an interest may arise
from a long term of confinement combined with atypical and
significant hardships. See Marion, 559 F.3d at 697–98 (citing
Wilkinson v. Austin, 545 U.S. 209, 224 (2005); Sandin, 515 U.S. at
486). In Marion, this court noted that “six months of segrega-
tion is not such an extreme term and, standing alone, would
not trigger due process rights.” 559 F.3d at 698 (quoting
Whitford v. Boglino, 63 F.3d 527, 533 (7th Cir. 1995)) (internal
quotations omitted). Since Hardaway’s confinement was six
months and one day in total, the duration of segregation alone
is insufficient to rise to the level of a Fourteenth Amendment
violation. Therefore, the court must address the conditions of
Hardaway’s confinement to determine if they were so extreme
as to implicate due process considerations.
    Hardaway argues that the conditions contained in the
record that amount to “atypical and significant hardship” are
his placement with a confrontational cell mate, the psychologi-
cal issues he experienced in connection to his aversion to
closed solid metal doors, and his weekly access to the shower
and prison yard. As the district court correctly explained,
“[t]he most that can be said for the jurisprudence existing in
September 2009 regarding what presents an ‘atypical and
No. 12-2856                                                     7

significant hardship’ is that it is not at all clear except at the
fringes.” For example, in Wilkinson, the Supreme Court found
that prisoners’ liberty interests will be implicated when they
are placed in segregation that deprives them of virtually all
sensory stimuli or human contact for an indefinite period of
time. 545 U.S. 209, 214–15 (2005). Moreover, the court in
Wilkinson concluded that it was all of the conditions combined
that implicated due process rights and any of the conditions
“standing alone might not be sufficient to create a liberty
interest.” Id. At 224. We realize that the Court was not imply-
ing that total deprivation of sensory stimuli and human contact
is a requirement for “atypical and significant hardship.”
Nevertheless, that does not help Hardaway. None of the
circumstances of Hardaway’s confinement come close to the
harsh conditions described in Wilkinson. Hardaway was not
deprived of all human contact and was permitted to use the
shower and prison yard once every week. While these condi-
tions are more severe than those found in the general prison
population, they are hardly analogous to a confinement that
deprives a prisoner of all human contact or sensory stimuli.
Even reviewing all facts in a light most favorable to him,
Hardaway failed to demonstrate a deprivation of rights that
could be considered “atypical and significant hardship.”
     In order to defeat the protection provided by qualified
immunity, Hardaway bears the burden of identifying “case
law that has both articulated the right at issue and applied it to
the factual circumstance similar to the one at hand.” Boyd v.
Owen, 481 F.3d 520, 526 (7th Cir. 2007). Hardaway has not
presented case law stating that a six-month period of confine-
ment under conditions similar to Hardaway’s implicates a
8                                                   No. 12-2856

liberty interest. The most analogous case to Hardaway’s is
Thomas v. Ramos involving a prisoner who was placed in
disciplinary segregation with another cell mate for seventy
days without any access to the showers or prison yard. 130
F.3d 754, 757–8 (7th Cir. 1997). This Court found that the
strongest argument in favor of the prisoner’s claim for a
deprivation of rights was that he was denied all opportunity to
exit his cell for exercise, leading to a concern for his physical
health. Nonetheless, this Court held that the inmate’s segrega-
tion “did not result in an atypical and significant deprivation
because the conditions he experienced did not greatly exceed
what one would expect from prison life generally.” Thomas, 130
F.3d at 762 (quoting Williams v. Ramos, 71 F.3d 1246, 1249 (7th
Cir. 1995)) (internal quotations omitted). Although Hardaway’s
confinement was longer than the segregation in Thomas, he was
allowed weekly access to the showers and prison yard,
effectively eliminating any concern for his physical well-being
in that respect. In short, Hardaway’s conditions were not as
harsh as those found in Thomas and are insufficient to implicate
a liberty interest.
   As Hardaway admits in his appeal, “there is ambiguity
among various Seventh Circuit cases regarding the proper
baseline against which to measure conditions of disciplinary
confinement.”Although the district court would benefit from
a bright-line rule on the types of conditions and duration of
segregation give rise to a prisoner’s liberty interest, no such
guidance has yet to be specifically addressed by this Court.
Hence, even if Hardaway’s segregation amounted to the
violation of a liberty interest, the Defendants should not be
held responsible for incorrectly guessing otherwise due to the
No. 12-2856                                                   9

ambiguity of the parameters of the law. In sum, the right to
avoid disciplinary segregation in a cell with a solid metal door
and a confrontational cell mate for 182 days with weekly access
to the shower and recreational yard was not a clearly estab-
lished right in September 2009 when the conduct occurred.
Therefore, the Defendants are entitled to qualified immunity.
                     III. CONCLUSION
  For the foregoing reasons, the order of the district court is
AFFIRMED.